department of the treasury internal_revenue_service washington d c number release date contact person identification_number telephone number date date employer_identification_number uil legend organization year1 entit t entit t year2 state year3 year4 years dear this is in response to your ruling_request dated date requesting a ruling under sec_501 c regarding a merger transaction between two entities that resulted in your formation facts you organization are a nonprofit corporation organized under state law you were formed in year as a result of a merger of two organizations entit t and entity entit t was founded in year by member agencies and facilities providing rehabilitation programs and services for persons with disabilities in state you state that entit t 's activities on behalf of its membership included holding meetings and educational conferences providing information on policy developments in the area of rehabilitation practice providing comment and advice to governments and public officials participation in public meetings and maintaining a liaison with other agencies and providers providing other types of health services to persons with disabilities entity was recognized as exempt under sec_501 c in year entit t was founded in year by community mental and intellectual disability member agencies and facilities in order to coordinate and cooperate in a common association that promoted their common interests and sought to serve as a source of advocacy education news and networking in state you state that entit t 2's activities on behalf of its membership included promoting state and local meetings of key personnel for the exchange of ideas concerning matters of mutual interest creating a mechanism for collecting and distributing statistical and other information useful to members sending representatives to testify before state and federal legislative bodies conferring with officials from various levels of government on relevant issues and advocacy and advancement of member issues regarding regulatory decision-making at various levels of government_entity was recognized as exempt under sec_501 c in year you have provided several reasons for the merger between entity and entity first you state that the entities have a long history of cooperation and assistance based upon each organization's distinct yet overlapping membership and common purposes second you state that fundamental changes to the health care environment will impact the delivery of services by members of both entities and have brought together their common interests third you represent that the merger of the entities creates a unified association with combined membership and resources that serve the common mission and interests of member agencies and facilities this combines the strengths of the entities while reducing duplicative expenses you state that with regard to the mechanics of the merger entity was merged into entity the surviving corporation entity was then renamed organization to effectuate the merger you filed articles of merger and amended and restated articles of incorporation with state and amended and restated your bylaws your amended and restated articles of incorporation and bylaws provide that you will operate for the purpose of uniting in a common association of agencies entities and facilities that provide health human and rehabilitative services in state the articles and bylaws also list other operational purposes which include promoting the common interests of your members improving their conditions to deliver cost effective services to advocate on behalf of members and to provide guidance and input to governments and public officials regarding legislation rules regulations and administrative policies you represent that you do not provide particular services to your individual members and that no part of your net_earnings inure to the benefit of any private_shareholder_or_individual ruling requested you have requested that we confirm your exempt status as an organization exempt under sec_501 c following the merger of entity and entity where entity is the surviving corporation and renamed organization sec_501 c provides for the exemption from taxation of business_leagues chambers_of_commerce real-estate boards boards_of_trade or professional_football_leagues whether or not administering a pension fund for football players not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1 c -1 provides that a business league is an association of persons having some common business_interest the purpose of which is to promote some common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons revrul_70_641 1970_2_cb_119 holds that a nonprofit organization of individuals from various professions in the field of public health and welfare organized to develop greater efficiency in the professions and solve common problems qualifies under sec_501 c the organization's membership is open to persons engaged in various professions concerned with public health and welfare these persons are united for the purpose of promoting a common business_interest and improving their business conditions by exchanging knowledge and information in the field of public health and welfare and the improvement of professional services and techniques the organization's activities consist of holding seminars lectures symposia and discussions to provide and interdisciplinary forum for the exchange of ideas it also disseminates information about legislative developments affecting the general areas of common concerns analysis in order to qualify for exemption as a business league under sec_501 c an organization must be comprised of persons having some common business_interest the purpose of which is to promote this common business_interest and not engage in a regular business of a kind ordinarily carried on for profit the sec_501 c organization's activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons see sec_1 c -1 you state that the merger of entity a recognized sec_501 c organization into entity a recognized sec_501 c organization was due to overlapping membership common purposes and interests and to combine the strengths of the entities while reducing duplicative expenses although entity was previously recognized as exempt under sec_501 c based on your representations it worked collaboratively with entity on issues of common concern and therefore was in many ways operating in a manner similar to an organization exempt under sec_501 c in conjunction with the merger you amended and restated your articles of incorporation and bylaws to reflect that you will operate for the purpose of promoting the common business_interest of agencies entities and facilities that provide health human and rehabilitative services in state in this regard you are similar to the organization in revrul_70_641 which held that a nonprofit organization of individuals from various professions in the field of public health and welfare organized to develop greater efficiency in the professions and solve common problems qualifies under sec_501 c you have also represented that going forward from the date of the merger you will operate in a manner consistent with sec_501 c status in addition you represent that you do not provide particular services to your individual members and do not engage in a regular business of a kind ordinarily carried on for profit you also represent that no part of your net_earnings inure to the benefit of any private_shareholder_or_individual thus you do not engage in activities prohibited by sec_501 c or the accompanying regulations based on the information and representations you have provided organization will continue to operate in a manner consistent with sec_501 c and therefore its exemption will not be jeopardized by the merger ruling the merger of entity and entity where entity is the surviving corporation and renamed organization will not adversely impact your exempt status under sec_501 c this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_611 o k provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely michael seto manager eo technical enclosure notice
